DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Spinelli on 11/1/2021.
Claim 1 lines 25-27, the limitation “the amplifier includes a movable pulley supported by the wire wrapping around the movable pulley so as to be movable in the longitudinal direction of the insertion section, the movable pulley having a rotation shaft connected to the second ends” has been changed to “the amplifier includes a movable pulley supported by the wire wrapping around the movable pulley so that the movable pulley is movable in the longitudinal direction of the insertion section, the movable pulley having a rotation shaft directly connected to the second ends of the pair of links”. 

Claim 2: The medical treatment tool according to Claim 1, wherein the amplifier amplifies the force by reducing a speed at which the transmitter is moved .

	Claims 7-11 have been canceled. 


Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the amplifier includes a movable pulley supported by the wire wrapping around the movable pulley so that the movable pulley is movable in the longitudinal direction of the insertion section, the movable pulley having a rotation shaft directly connected to the second ends of the pair of links (claim 1). 
The prior art of record of Hyodo (US Pub No. 2014/0249545) discloses elements in claim 1 including an amplifier (37a, Figure 5) (see Non-Final rejection mailed out on 5/11/2021) but fails to disclose the amplifier including a movable pulley supported by the wire wrapping around the movable pulley so that the movable pulley is movable in the longitudinal direction of the insertion section, the movable pulley having a rotation shaft directly connected to the second ends of the pair of links (claim 1).
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771